       Case 3:15-cr-01530-BEN Document 27 Filed 05/29/20 PageID.92 Page 1 of 2



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA,                           Case No.: 15-cr-1530 BEN
 8                                      Plaintiff,
 9   v.                                                  ORDER DENYING MOTION TO
                                                         REDUCE SENTENCE
10   ROBERTO MARIO URIAS,
                                                         [Dkt. No. 26]
11                                    Defendant.
12
13          Defendant moves for a reduction in his sentence under 18 U.S.C. § 3582(c),
14   arguing that amendment 782 to the Sentencing Guidelines warrants the modification.
15   Although he has been released from custody, he remains under five years of Supervised
16   Release. Therefore, the motion is not moot.
17         Section 3582(c)(2) establishes a two-step inquiry for sentence reduction
18   proceedings. At the first step, the court decides eligibility for sentence reduction by
19   determining whether the reduction is consistent with applicable policy statements issued
20   by the Sentencing Commission. United States v. Hernandez-Martinez, 933 F.3d 1126,
21   1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed. 2d 491 (2020); see also
22   Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy statement applicable to
23   § 3582(c)(2), United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10,
24   authorizes a sentence reduction if, but only if, the retroactive amendment has the “‘effect
25   of lowering the defendant's applicable Guidelines range.’” Id. (citing U.S.S.G.
26   §1B1.10(a)(2)(B)). To apply this policy statement, a court determines whether the
27   Guidelines range is lowered by calculating the amended Guidelines range that would
28   have been applicable to the defendant if the relevant Guidelines had been in effect at the

                                                     1
       Case 3:15-cr-01530-BEN Document 27 Filed 05/29/20 PageID.93 Page 2 of 2



 1   time the defendant was sentenced. Id. But that determination is not the end of the
 2   eligibility inquiry. “Another provision of the policy statement . . . generally prohibits
 3   sentence reduction if the original term of imprisonment is below the lower end of the
 4   amended Guidelines range.” Id. (citing § 1B1.10(b)(2)(A)).
 5         Defendant does not qualify for a sentence modification under amendment 782.
 6   Defendant was convicted of importation of methamphetamine in violation of 21 U.S.C.
 7   §§ 952 and 960. He was sentenced in March 2015 (after the amendment to the drug
 8   offense Guidelines) to 84-months in prison. In his Plea Agreement, Defendant admitted
 9   to importing 18.5 kilograms of methamphetamine. The Pre-Sentence Report indicates
10   the quantity as 14.93 kilograms of methamphetamine (actual). Based on the Plea
11   Agreement and the Pre-Sentence Report, the Court hereby makes supplementary findings
12   that Defendant is more likely than not responsible for 14.93 kilograms of
13   methamphetamine (actual). United States v. Mercado-Moreno, 869 F.3d 942, 957 (9th
14   Cir. 2017) (“It is sufficient for the district court to consider the amount of the new
15   threshold in the retroactive amendment, here 4.5 kilograms, and determine whether a
16   preponderance of the evidence in the record indicates that the defendant is more likely
17   than not responsible for that amount.”).
18         Defendant’s Sentencing Guidelines range was calculated on a base offense level of
19   38. The amended Guidelines were applied at the time and began with a base offense
20   level of 38 for a quantity of 14.93 kilograms of methamphetamine (actual). After the
21   adjustments, including a four-level downward adjustment for fast track, the resulting
22   Guidelines range was 168 to 210-months. Defendant’s 84-months sentence was well
23   below the low-end of the amended Guidelines range.
24         Therefore, Defendant’s Motion for Reduction in Sentence is Denied.
25         IT IS SO ORDERED.
26   DATED: May 29, 2020                                  ____________________________
                                                          HON. ROGER T. BENITEZ
27
                                                          United States District Court Judge
28

                                                   2
